                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 RADAGAST PET FOOD, INC., an                       Case No. 3:19-cv-01467-JR
 Oregon corporation,
                                                   ORDER
               Plaintiff,

        v.

 CENTINELA FEED, INC., a
 California corporation; THE
 LOTUS PET FOOD, INC., a
 California corporation,

               Defendants.

IMMERGUT, District Judge.

       On May 18, 2021, Magistrate Judge Jolie A. Russo issued her Findings &

Recommendation (F&R), ECF 74, recommending that Defendants’ Motion for an Award of

Attorney Fees, ECF 62, be granted in the amount of $115,398.00, and that Defendants’ Bill of

Costs, ECF 65, be granted in the amount of $400 be granted. ECF 74 at 8. No party filed

objections.

                                        DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

PAGE 1 – ORDER
28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

        No party having filed objections, the Court has reviewed the F&R, ECF 74, and accepts

Judge Russo’s conclusions. Judge Russo’s F&R, ECF 74, is adopted in full. Accordingly, this

Court GRANTS Defendants’ Motion for an Award of Attorney Fees, ECF 62, for fees in the

amount of $115,398.00, and GRANTS Defendants’ Bill of Costs, ECF 65, in the amount of

$400.



        IT IS SO ORDERED.

        DATED this 3rd day of June, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
